Citation Nr: 0008953	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  94-45 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to March 
1992.  Service medical records reflect unverified active 
service from June 1987 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for a thoracic 
spine disability, but assigned a noncompensable evaluation 
for the disability.

In a 1996 decision the Board remanded this case to the RO for 
further development,  specifically, scheduling a VA medical 
examination for the appellant.  The case was returned to the 
Board after the RO, in a supplemental statement of the case, 
continued denial of entitlement to a compensable evaluation 
for thoracic spine disability.


FINDING OF FACT

The veteran's thoracic spine disability, including 
degenerative joint disease, is manifested by complaints of 
pain on prolonged walking or sitting; no limitation of 
motion, characteristic pain on motion, functional loss due to 
pain, weakened movement, fatigability or incoordination has 
been shown.


CONCLUSION OF LAW

Entitlement to a compensable evaluation for service-connected 
thoracic spine disability is not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5003-5010, 5320 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to a compensable 
evaluation for thoracic spine disability.  In the interest of 
clarity, the Board will briefly describe the factual 
background of this case, review the applicable law and 
regulations, and then proceed to analyze the claim and render 
a decision.


Factual Background

Service medical records

Service medical records reflect the appellant reported 
cervical muscle tension in 1987.  The examiner developed a 
treatment plan for her upper thoracic and cervical spine. 

In January 1991 the appellant complained of mild chronic back 
pain in the lower thoracic area.  The objective findings of 
the examiner included mild muscle tenderness in the mid to 
low thoracic area.  

The appellant in February 1991 reported a three year history 
of back pain in the mid to lower thoracic area.  The examiner 
diagnosed the appellant with moderate mid-to-lower thoracic 
spasm with tenderness.

Post-service medical records

VA outpatient treatment records from June 1993 to October 
1994 reflect complaints primarily related to  lower back 
problems.  The appellant reported upper back pain in 
September 1994 at which time the examiner noted some 
tenderness in the appellant's mid-upper back.  A September 
1994 VA radiologic examination of her thoracic spine showed 
no fracture or bony abnormalities.  Soft tissues were 
unremarkable and minimal spurring was seen.  

During a November 1994 VA general medical examination, the 
appellant reported  back pain in her shoulder area that 
started in 1987.  The examiner noted the appellant did not 
appear to be in distress, wore no prosthetic devices and 
moved with ease.  No limitations in function were reported 
regarding the thoracic area of the appellant's spine.  X-rays 
revealed mild degenerative joint disease, and the examiner 
diagnosed chronic upper back pain.

The appellant presented for a VA spine examination in 
February 1997 at which time she reported back pain in the 
lower thoracic area, particularly if she walked long 
distances or sat for a lengthy period of time.  The examiner 
noted fair condition in her back musculature and normal range 
of motion.  The examiner further noted no objective pain on 
motion stating the appellant experienced no problems getting 
on and off the examining table.  No neurologic problems were 
found.  The examiner diagnosed the appellant with chronic 
upper back pain with mild degenerative changes of the 
thoracic spine.  No significant changes were noted compared 
with the November 1994 VA radiologic examination.

The examiner further noted that the appellant exhibited no 
weakness, no pain and normal range of motion.  She showed no 
evidence of fatigue and the examiner stated she could walk 
about a mile without any difficulty.  The examiner stated the 
appellant should experience no physical problems with normal 
daily living and finding suitable employment.  

The evidence of record reflects the appellant failed to 
report for a VA medical examination that was scheduled in May 
1997.  The claims file does not contain documentation 
regarding the appellant's reason for failing to show for this 
medical examination.


February 1995 Personal Hearing

During her hearing the appellant testified that she 
experienced middle to upper back pain when walking, cooking 
or tying her son's shoes.  She indicated that her upper back 
pain makes it difficult to sleep and also to get out of bed.  


Applicable laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

This appeal arises from the appellant's dissatisfaction with 
the initial rating following the grant of service connection 
for a thoracic spine disability.  In such a case, all of the 
evidence submitted in support of the appellant's claim is to 
be considered, and separate, or "staged," ratings may be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App.119 (1999).  However, 
the Board finds that a staged rating is not in order in this 
case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints. 
Muscle spasm will greatly assist the identification. Sciatic 
neuritis is not uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under diagnostic code 
5003/5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 20 percent disability rating is 
warranted for degenerative arthritis with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations; a 
10 percent disability rating is warranted for involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

A 30 percent disability rating is warranted for unfavorable 
ankylosis of the dorsal spine.  Favorable ankylosis of the 
dorsal spine warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5288 (1999).

A 10 percent disability rating is warranted for severe or 
moderate limitation of motion of the dorsal spine.  A 
noncompensable disability rating is warranted for slight 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999). 

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
warranted with characteristic pain on motion, and a 20 
percent rating is warranted with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).

The Schedule provides a noncompensable rating for slight 
muscle injury (affecting postural support of the body and 
extension and lateral movements of the spine) of the thoracic 
region and a 10 percent rating for moderate muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5320 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Preliminary Matter

Initially, the Board concludes that the appellant's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that she has suffered an increase in 
disability, or that the symptoms of her disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the appellant in developing the facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  In the 
instant case, there is ample medical and other evidence of 
record, a hearing was scheduled for the appellant, a recent 
VA examination was provided, and there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

As previously noted, the appellant failed to show for a VA 
medical examination scheduled in May 1997 and the record 
reflects the appellant did not provide a reason.  The Board 
will, therefore decide this case based upon the evidence of 
record.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
such as this claim, the claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655 (1999). 

Claim for increased disability rating

The Board has carefully reviewed the medical evidence, which 
has been reported in detail above.

Evaluating the appellant's thoracic spine disability as 
arthritis based on limitation of motion, the Board notes that 
the evidence does not show either moderate or severe 
limitation of motion warranting a compensable evaluation 
under diagnostic code 5291.  Moreover diagnostic code 
5003/5010 does not provide a basis for a compensable 
evaluation because no limitation of motion, and particularly 
limitation of motion confirmed by swelling, muscle spasm or 
paimful motion, has been demonstrated.  Certainly, ankylosis 
of the thoracic spine is not shown.  The 1994 and 1997 
radiologic tests of the appellant's thoracic spine show 
degenerative changes but do not show involvement of two or 
more major joints or two or more minor joint groups.  The 
criteria for a compensable evaluation are, therefore, not 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  

Neither the 1994 nor the 1997 examination reflects 
characteristic pain on motion such as would warrant a 
compensable evaluation based on muscle strain rated analogous 
to diagnostic code 5295.  38 C.F.R. § 4.20 (1999).  The 
February 1997 examiner specifically noted that there was no 
objective pain on motion.  Similarly, regarding diagnostic 
code 5320, which the RO used to evaluate the appellant's 
disability, the Board notes that the cardinal signs and 
symptoms of muscle disability such as loss of power, 
limitation of movement, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement are also lacking in this case.  
38 C.F.R. § 4.56(c) (1999).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the November 1994 examination report 
reflects that the appellant did not appear to be in distress 
and moved with ease during the examination.  In February 
1997, the VA examiner who conducted that examination noted 
the appellant showed no objective pain on motion, stating she 
experienced no difficulty getting on and off the examination 
table.  The examiner further stated that the appellant showed 
no weakness or pain and evidenced a normal range of motion.  
During the February 1997 examination, the appellant did not 
show signs of fatigue and stated she could walk about one 
mile without difficulty.  The examiner stated the appellant 
should experience normal daily living with no physical 
problems and be suitably employed.  Although the Board has 
taken into consideration the appellant's complaints of pain 
during her hearing, there is no objective evidence of 
functional loss due to pain, weakened movement, fatigability 
or incoordination.  In this respect, the Board places greater 
weight on the objective VA medical examinations than on the 
appellant's statements.  The Board therefore concludes that 
the additional factors to be considered under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 are not present in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
disability rating for her service-connected thoracic spine 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected thoracic spine disability, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

